Exhibit 10.2

CONSULTING AGREEMENT

Norman Yeung, an individual (“Consultant”), and Inphi Corporation, a Delaware
corporation (“Company”), agree as follows, effective on the Separation Date (as
defined in the letter agreement between Consultant and Company dated July 30,
2013 (“Separation Agreement”)):

Whereas, until the Separation Date, Consultant was an employee and officer of
Company; and

Whereas, Company and Consultant have agreed that Consultant will resign as an
employee and officer on the Separation Date pursuant to the terms and conditions
of the Separation Agreement and will transition immediately into the role of
“Consultant” in accordance with the terms of this Agreement;

Wherefore, Consultant and Company agree as follows:

1. Services and Payment. Consultant agrees to undertake and complete the
Services, and abide by the terms, set forth in Exhibit A in accordance with and
on the schedule specified in Exhibit A. As the only consideration due Consultant
regarding the subject matter of this Agreement, Company will pay Consultant in
accordance with Exhibit A.

2. Ownership Rights; Proprietary Information; Publicity.

a. Company shall own all right, title and interest (including patent rights,
copyrights, trade secret rights, mask work rights, trademark rights and all
other intellectual and industrial property rights of any sort throughout the
world) relating to any and all inventions (whether or not patentable), works of
authorship, mask works, designations, designs, know-how, ideas and information
made or conceived or reduced to practice, in whole or in part, by Consultant
during the term of this Agreement that relate to the subject matter of, or arise
out of, the Services or any Proprietary Information (as defined below)
(collectively, “Inventions”) and Consultant will promptly disclose and provide
all Inventions to Company. Consultant hereby makes all assignments necessary to
accomplish the foregoing ownership. Consultant shall further assist Company, at
Company’s expense, to further evidence, record and perfect such assignments, and
to perfect, obtain, maintain, enforce, and defend any rights assigned.
Consultant hereby irrevocably designates and appoints Company as its agent and
attorney-in-fact, coupled with an interest, to act for and on Consultant’s
behalf to execute and file any document and to do all other lawfully permitted
acts to further the foregoing with the same legal force and effect as if
executed by Consultant.



--------------------------------------------------------------------------------

b. Consultant agrees that all Inventions and all other business, technical and
financial information (including, without limitation, the identity of and
information relating to customers or employees) Consultant develops, learns or
obtains in connection with Services or that are received by or for Company in
confidence, constitute “Proprietary Information.” Consultant will hold in
confidence and not disclose or, except in performing the Services, use any
Proprietary Information. However, Consultant shall not be obligated under this
paragraph with respect to information Consultant can document is or becomes
readily publicly available without restriction through no fault of Consultant.
Upon termination and as otherwise requested by Company, Consultant will promptly
return to Company all items and copies containing or embodying Proprietary
Information, except that Consultant may keep its personal copies of its
compensation records and this Agreement. Consultant also recognizes and agrees
that Consultant has no expectation of privacy with respect to Company’s
telecommunications, networking or information processing systems (including,
without limitation, stored computer files, email messages and voice messages)
and that Consultant’s activity, and any files or messages, on or using any of
those systems may be monitored at any time without notice.

c. To the extent allowed by law, Section 2.a and any license to Company
hereunder includes all rights of paternity, integrity, disclosure and withdrawal
and any other rights that may be known as or referred to as “moral rights,”
“artist’s rights,” “droit moral,” or the like. To the extent any of the
foregoing is ineffective under applicable law, Consultant hereby provides any
and all ratifications and consents necessary to accomplish the purposes of the
foregoing to the extent possible. Consultant will confirm any such ratifications
and consents from time to time as requested by Company. If any other person
provides any Services, Consultant will obtain the foregoing ratifications,
consents and authorizations from such person for Company’s exclusive benefit.

d. If any part of the Services or Inventions is based on, incorporates, or is an
improvement or derivative of, or cannot be reasonably and fully made, used,
reproduced, distributed and otherwise exploited without using or violating
technology or intellectual property rights owned or licensed by Consultant and
not assigned hereunder, Consultant hereby grants Company and its successors a
perpetual, irrevocable, worldwide royalty-free, non-exclusive, sublicensable
right and license to exploit and exercise all such technology and intellectual
property rights in support of Company’s exercise or exploitation of the
Services, Inventions, other work performed hereunder, or any assigned rights
(including any modifications, improvements and derivatives of any of them).

3. Warranty. Consultant warrants that: (i) the Services will be performed in a
professional and workmanlike manner and that none of such Services nor any part
of this Agreement is or will be inconsistent with any obligation Consultant may
have to others; (ii) all work under this Agreement shall be Consultant’s
original work and none of the Services or Inventions or any development, use,
production, distribution or exploitation thereof will infringe, misappropriate
or violate any intellectual property or other right of any person or entity
(including, without limitation, Consultant); and, (iii) Consultant has the full
right to allow him to provide the Company with the assignments and rights
provided for herein.



--------------------------------------------------------------------------------

4. Former or Conflicting Obligations. Consultant represents and warrants to the
Company that Consultant will not disclose to the Company, or use, or induce the
Company to use, any proprietary information or trade secrets of others.
Consultant represents that Consultant’s performance of services under this
Agreement will not breach any agreement not to compete with others or any
agreement to keep in confidence proprietary information acquired by Consultant
in confidence or in trust prior to the Separation Date. Consultant certifies
that Consultant has no outstanding agreement or obligation that is in conflict
with any of the provisions of this Agreement, or that would preclude Consultant
from complying with the provisions hereof. Consultant also agrees to abide by
his obligations under the Employee Proprietary Information and Inventions
Agreement dated February 26th, 2007 (“Proprietary Information Agreement”) as a
consultant even though Consultant is no longer an employee of Company. However,
nothing in this Agreement extends the term or scope of the Proprietary
Information Agreement beyond its own terms.

5. Termination.

a. This Agreement will automatically terminate on the last day of the term
specified on Exhibit A. Prior to such date, either party may terminate this
Agreement with or without cause upon notice to the other party. If this
Agreement is terminated by the Company other than by reason of a breach by
Consultant of the terms of this Agreement or the Separation Agreement, then
Consultant shall be entitled to the remedies specifically identified on Exhibit
A.

b. Sections 2 through 9 of this Agreement and any remedies for breach of this
Agreement shall survive any termination or expiration.

6. Independent Contractor; No Employee Benefits. Consultant is an independent
contractor (not an employee or other agent) solely responsible for the manner
and hours in which Services are performed, is solely responsible for all taxes,
withholdings, and other statutory, regulatory or contractual obligations of any
sort (including, but not limited to, those relating to workers’ compensation,
disability insurance, Social Security, unemployment compensation coverage, the
Fair Labor Standards Act, income taxes, etc.), and is not entitled to
participate in any employee benefit plans, fringe benefit programs, group
insurance arrangements or similar programs, subject to the exceptions explicitly
set forth in Exhibit A. Consultant’s termination of employment pursuant to the
Separation Agreement will constitute a “separation from service” for purposes of
Section 409A of the Internal Revenue Code, and all payment hereunder shall be
treated as separate installments for purposes of Section 409A.

7. Assignment. This Agreement and the services contemplated hereunder are
personal to Consultant and Consultant shall not have the right or ability to
assign, transfer, or subcontract any obligations under this Agreement without
the written consent of Company. Any attempt to do so shall be void. The Company
may assign its rights and obligations under this agreement in whole or part to
any successor to all or substantially all of the business and/or assets of the
Company.

8. Notice. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of Consultant, mailed notices shall
be addressed to him at the home address which he most recently communicated to
the Company in writing. In the case of the Company, mailed notices shall be
addressed to its corporate headquarters, and all notices shall be directed to
the attention of its Secretary.



--------------------------------------------------------------------------------

9. Miscellaneous. Any breach of Section 2 or 3 will cause irreparable harm to
the Company for which damages would not be an adequate remedy, and therefore the
Company will be entitled to injunctive relief with respect thereto in addition
to any other remedies. The failure of either party to enforce its rights under
this Agreement at any time for any period shall not be construed as a waiver of
such rights. This Agreement, together with the Separation Agreement, constitutes
the entire agreement between Consultant and the Company regarding the subject
matter of this Agreement and renders null and void all prior and contemporaneous
written or oral agreements between Consultant and the Company regarding the
subject matter of this Agreement. No changes or modifications or waivers to this
Agreement will be effective unless in writing and signed by both parties. In the
event that any provision of this Agreement shall be determined to be illegal or
unenforceable, that provision will be limited or eliminated to the minimum
extent necessary so that this Agreement shall otherwise remain in full force and
effect and enforceable. This Agreement shall be governed by and construed in
accordance with the laws of the State of California without regard to the
conflicts of law provisions thereof. Headings herein are for convenience of
reference only and shall in no way affect interpretation of the Agreement.



--------------------------------------------------------------------------------

CONSULTANT      INPHI CORPORATION

/s/ Norman Yeung

     By  

/s/ Ford Tamer

Norman Yeung        Ford Tamer        CEO Inphi Address:        116 Montevideo
Circle        Fremont, CA 94539       



--------------------------------------------------------------------------------

EXHIBIT A

 

1. Term: The twelve (12) month period commencing on the Separation Date.

 

2. Reporting to the Chief Executive Officer (the “CEO”).

 

3. The only consideration due Consultant for the Services (as defined below)
during the Term shall be:

 

  a. The continued vesting of certain unvested restricted stock units and stock
options in accordance with the terms of the Separation Agreement (collectively,
the “Continuing Equity”), subject to Consultant’s continued Services pursuant to
this Agreement during the Term and compliance with the provisions of the
Separation Agreement; provided, however, that if Company terminates this
Agreement other than by reason of a breach by Consultant of the terms of this
Agreement or the Separation Agreement, the Continuing Equity shall immediately
vest.

Consultant expressly acknowledges that the portion of any equity compensation
awards that have not vested as of the Separation Date, other than the Continuing
Equity, terminate on the Separation Date, and shall never become vested,
notwithstanding Consultant’s continued Service pursuant to this Agreement or
otherwise. The parties also acknowledge that Consultant’s stock options which
have vested on or prior to the Separation Date, or which vest pursuant to this
Agreement, shall remain exercisable during Consultant’s continued Service
pursuant to this Agreement, and thereafter, in accordance with the terms of the
applicable stock option agreements.

 

4. Expenses incurred in performing the requested Services, including for
pre-approved travel, will be reimbursed by the Company in accordance with the
Company’s then-current expense reimbursement policy.

 

5. “Services” means advisory services conducted by Consultant at the direct
request of the Company’s CEO. The Company shall provide reasonable advance
notice of the advisory Services to be requested to accommodate Consultant’s
schedule.